[Cite as State v. Pingle, 2013-Ohio-4876.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                   :       Hon. Patricia A. Delaney, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
BRANDON K. PINGLE                            :       Case No. 13-CA-00005
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 10-CR-0088



JUDGMENT:                                            Reversed and Remanded




DATE OF JUDGMENT:                                    November 1, 2013




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH A. FLAUTT                                     JAMES S. SWEENEY
111 North High Street                                341 South Third Street
P.O. Box 569                                         Suite 301
New Lexington, OH 43764-0659                         Columbus, OH 43215
Perry County, Case No. 13-CA-00005                                                            2

Farmer, P.J.

       {¶1}    On November 15, 2010, the Perry County Grand Jury indicted appellant,

Brandon Pingle, on one count of escape in violation of R.C. 2921.34. Appellant pled

guilty as charged. By termination judgment entry filed June 17, 2011, the trial court

sentenced appellant to five years of community control, ordered him to serve ninety

days in jail, and granted him zero days of jail time credit.

       {¶2}    On July 10, 2012, appellant admitted to a probation violation. By journal

entry filed July 25, 2012, the trial court sentenced appellant to thirty-seven days in jail

and granted him thirty-seven days of jail time credit.

       {¶3}    On January 22, 2013, appellant's probation was revoked. By termination

judgment entry filed February 4, 2013, the trial court sentenced appellant to eleven

months in prison and granted him one day of jail time credit.

       {¶4}    On May 10, 2013, appellant filed a motion for additional jail time credit. By

entry filed May 20, 2013, the trial court denied the motion.

       {¶5}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                               I

       {¶6}    "THE TRIAL COURT ERRED BY NOT GIVING APPELLANT ALL

REQUIRED JAIL-TIME CREDIT PURSUANT TO STATE V. FUGATE, 117 OHIO ST.3D

261, 883 N.E.2D 440, 2008-OHIO-856."

                                               I

       {¶7}    Appellant claims the trial court failed to give him all of his required jail time

credit. We agree.
Perry County, Case No. 13-CA-00005                                                     3


      {¶8}   R.C. 2967.191 governs credit for confinement awaiting trial and

commitment and states the following:



             The department of rehabilitation and correction shall reduce the

      stated prison term of a prisoner or, if the prisoner is serving a term for

      which there is parole eligibility, the minimum and maximum term or the

      parole eligibility date of the prisoner by the total number of days that the

      prisoner was confined for any reason arising out of the offense for which

      the prisoner was convicted and sentenced, including confinement in lieu of

      bail while awaiting trial, confinement for examination to determine the

      prisoner's competence to stand trial or sanity, confinement while awaiting

      transportation to the place where the prisoner is to serve the prisoner's

      prison term, as determined by the sentencing court under division

      (B)(2)(g)(i) of section 2929.19 of the Revised Code, and confinement in a

      juvenile facility. The department of rehabilitation and correction also shall

      reduce the stated prison term of a prisoner or, if the prisoner is serving a

      term for which there is parole eligibility, the minimum and maximum term

      or the parole eligibility date of the prisoner by the total number of days, if

      any, that the prisoner previously served in the custody of the department

      of rehabilitation and correction arising out of the offense for which the

      prisoner was convicted and sentenced.
Perry County, Case No. 13-CA-00005                                                        4


       {¶9}    Apparently appellant initially served ninety days in jail and then thirty-

seven days in jail. However, by termination judgment entry filed February 4, 2013, the

trial court credited appellant with only one day of jail time credit. In its brief at 1, the

state concedes "there is some inconsistency in the jail time credit that would warrant a

remand and a hearing." We concur with the state.

       {¶10} The sole assignment of error is granted.

       {¶11} The judgment of the Court of Common Pleas of Perry County, Ohio is

hereby reversed and the matter is remanded for hearing and consideration of the issue

of jail time credit.

By Farmer, P.J.

Delaney, J. and

Baldwin, J. concur.




                                             _______________________________
                                             Hon. Sheila G. Farmer



                                             _______________________________
                                             Hon. Patricia A. Delaney



                                             _______________________________
                                             Hon. Craig R. Baldwin


SGF/sg 1015
[Cite as State v. Pingle, 2013-Ohio-4876.]


                     IN THE COURT OF APPEALS FOR PERRY COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
BRANDON K. PINGLE                              :
                                               :
        Defendant-Appellant                    :       CASE NO. 13-CA-00005




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Perry County, Ohio is reversed, and the

matter is remanded to said court for hearing and consideration of the issue of jail time

credit. Costs to appellee.




                                               _______________________________
                                               Hon. Sheila G. Farmer



                                               _______________________________
                                               Hon. Patricia A. Delaney



                                               _______________________________
                                               Hon. Craig R. Baldwin